Citation Nr: 1721867	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-09 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the Veteran's service-connected residuals of left knee injury with degeneration of medial meniscus (left knee residuals).

2.  Entitlement to an evaluation in excess of 10 percent for the Veteran's service-connected left knee degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reduced the rating for the Veteran's left knee residuals from 30 to 10 percent, and the rating for the Veteran's left knee degenerative changes from 10 to 0 percent, effective April 1, 2009.  During the pendency of the appeal, the RO, in a January 2010 rating decision, corrected an administrative error and continued the 10 percent rating assigned for the Veteran's left knee degenerative changes.  The Board restored the 30 percent rating for the Veteran's left knee residuals in a February 2013 decision. 

This case was previously before the Board in February 2013 and March 2016 and the issues of entitlement to increased ratings for the Veteran's left knee disabilities were remanded for additional development.  With respect to the increased ratings for left knee disabilities claims, that development was completed to the extent possible and the case has now returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

The record reflects that after the final August 2016 Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the Veteran submitted an August 2016 waiver of initial review of evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2016).


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's service-connected left knee disability has been manifested by severe instability.  

2.  Throughout the entire appeal period, the Veteran's service-connected left knee disability has been manifested by arthritis and painful motion with flexion limited to no less than 45 degrees and extension limited to no more than 10 degrees, with no signs of ankylosis or semilunar cartilage dislocation or removal.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for service-connected left knee residuals based on instability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.14, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

2.  The criteria for a disability rating in excess of 10 percent for service-connected left knee degenerative changes based on flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.14, , 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2016).

3.  The criteria for a 10 percent rating, but no higher, for service-connected left knee degenerative changes based on extension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.14, 4.25, 4.29, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by a letter dated in October 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As for the duty to assist, the RO obtained service treatment records and VA treatment records, to include VA treatment records obtained pursuant to the March 2016 Board remand.  The RO also obtained private treatment records.

The RO afforded the Veteran VA left knee examinations in November 2007, May 2013, and August 2016, the last two of which were pursuant to Board remands.  

For an adequate VA examination, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the examinations are adequate for rating purposes.  

The May 2013 and August 2016 examiners performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiners, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  

Notably, when asked about functional impairment at the August 2016 VA examination, the Veteran stated he was limited to no contact sports or running, had limited standing, used a cane at all times for his back and left knee, and had limited ambulation to around 25 yards, secondary to his left knee condition.  The Veteran reported no flare-ups of the knee and/or lower leg.  In addition, the examiner noted the Veteran is able to both stand and sit.  While the April 2016 VA examiner did not provide all range of motion estimates in degrees regarding range of motion of an opposite undamaged joint, flare-ups, weight bearing, or after repetitive use over time, the Veteran has described his functional impacts as stated above.  Additionally, the examiner explained the Veteran is able to perform repetitive use testing with at least three repetitions with no additional functional loss or range of motion after three repetitions.  

With regard to range of motion testing of an opposite, undamaged joint, the Board notes the Veteran was afforded a right knee examination in July 2009 which revealed the Veteran had right knee pain and the Veteran was limited in his ability to stand and walk.  As the Veteran's right knee is not an undamaged joint, range of motion testing is not required under Correia.

Even if it was found that the above examinations did not fully comply with the holdings in Correia, DeLuca, or Mitchell, the Board finds that further development would not be necessary as the deficiency would not be prejudicial to the Veteran.  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations, as reflected above, and he has not identified that he has loss of motion to the degree required for higher ratings.  Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is limited to the requisite degree for higher ratings at any point, as will be fully discussed below. 

Given the above, further examination or opinion is unnecessary and higher disability ratings are not warranted.

In light of the above, to include the discussion of the post-remand examinations, VA complied with the directives of the prior Board remands.  Stegall v. West, 11 Vet. App. 268 (1998).

	II.  Increased Ratings

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Leg flexion limited to 45, 30, and 15 degrees warrant 10 percent, 20 percent, and 30 percent evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Leg extension limited to 5, 10, and 15 degrees warrants noncompensable, 10 percent, and 20 percent evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.
 
Under the criteria for impairment of the knee other than ankylosis, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.29.





Factual Background

The Veteran filed an October 2007 claim for an increased rating for his left knee disabilities wherein he indicated that he was limited to walking any distance as he has to use a cane, and is limited in his ability to stand.

The Veteran was afforded a November 2007 VA joint examination for his left knee.  The examination report indicated the Veteran complained about pain, stiffness, and instability and did not complain about any weakness or swelling.  There were no findings of stiffness, weakness, swelling, or instability on examination.  He also reported using a cane to ambulate to prevent him from falling.  The examination report further indicated that the Veteran currently worked as a limo driver.  Carrying luggage, as well as getting in and out of the car, caused a lot of pain.  Further, he reported that sitting in the car seat causes stiffness and decreased function.

A physical examination of the Veteran revealed the Veteran's flexion is 90 out of 140 degrees and extension is 5 degrees out of 0 degrees.  He had full range of motion with pain with all movements, more repetitive motion with increased pain, and subjective popping and stiffening.  The examiner indicated there is no effect on range of motion with speculation.  Additionally, the examiner noted increased range of motion is limited by subjective pain, fatigue, weakness, and lack of endurance.   Moreover, the examiner indicated the Veteran had subjective increased weakness to flexion and extension on exam, and had no muscle mass loss, no bilateral sensory loss, and no history of flare-ups.

June 2009 VA Sarasota County treatment notes contained the Veteran's complaints of left knee pain exacerbation.  He reported sometimes feeling creaking and cracking while the patella is gliding in the patellar groove.  Physical examination of the Veteran's extremities revealed no edema, cyanosis or lesions.  

June 2009 VA Bay Pine treatment notes included x-ray reports of the Veteran's bilateral knees indicating normal findings including no evidence of acute fracture of subluxation, normal osseous mineralization for age, no soft tissue mass, no effusion or calcification, no osseous lesion, and adequate maintenance of joint space. 

November 2009 VA Bay Pines treatment notes indicated the Veteran's extremities had no clubbing, cyanosis, or edema, and the results of the Veteran's orthopedic assessment showed full range of motion. 

The Veteran was afforded a July 2011 VA aid and attendance or housebound examination.  The examination report revealed the Veteran reported left knee discomfort, but no flare-ups of joint disease.  Musculoskeletal examination results revealed no joint swelling, effusion, tenderness or laxity; no joint ankyloses; crepitus on both knees; no evidence of inflammatory arthritis; and no additional limitations of motion after repetitive use.  A summary of the Veteran's extremity examinations indicated no abnormal findings of the left lower extremity.  Detailed motor examination of the Veteran's left knee showed active movement against full resistance on extension and flexion. 

The Veteran's November 2012 VA Sarasota treatment notes indicated he complained of chronic left knee pain and reported feeling a burning sensation and pain in his left knee when he was bending down.  Physical examination of the Veteran's left knee revealed crepitus over the PF tendon and tenderness with palpitation, but no anterior draw, no laxity of joint, and no lateral joint tenderness. 

The Veteran was afforded a May 2013 VA knee and lower leg conditions examination for his left knee.  The Veteran has had a meniscal tear and meniscectomy with residuals including pain and decreased range of motion.  The examination report indicated the Veteran did not report that flare-ups impact the function of the left knee and/or lower leg.  The report indicated the Veteran's left knee flexion was 130 out of 140 degrees with painful motion beginning at 120 out of 140 degrees.  Moreover, the Veteran had no limitation of extension and no objective evidence of painful motion.  The examiner indicated range of motion does not conform to the normal range of motion identified above but is normal for the Veteran (for reasons other than a knee and/or leg condition) and explained that unless otherwise documented in the report, no objective evidence of pain on range of motion was noted, passive range of motion was unchanged from active range of motion and on repetitive testing, range of motion values were unchanged from baseline values reported, and there was no pain, fatigue, weakness, or incoordination noted.  The examiner noted that as the Veteran was not having a flare up on examination, it would only be speculative to report additional range of motion loss and whether pain ,weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time. 

The Veteran was able to perform repetitive-use testing with three repetitions with flexion of 130 degrees out of 140 degrees and no limitation in extension.  The examiner indicated the Veteran had no additional limitations on range of motion of the knee and lower leg following repetitive-use testing and had functional loss and functional impairment, or additional limitation of range of motion of the knee and lower leg after repetitive use including less movement than normal and pain on movement.  Muscle strength testing revealed 5 out of 5 for flexion and extension.  Joint stability testing included anterior instability (Lachman test) showing normal results, posterior instability (posterior drawer test) showing normal results, and medial-lateral instability test showing normal results.  The examiner noted there is no evidence or history of recurrent patellar subluxation/dislocation.  The examiner indicated the Veteran did not then have nor has he ever had "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndromes, or any other tibial and/or fibular impairment. 

X-rays of the Veteran's left knee from November 2012 showed negative examination findings with bones intact, joints preserved with no evidence of arthritis, and no joint effusion. 

The examiner indicated the Veteran's left knee/lower leg condition(s) impact his ability work, but explained the Veteran's service connected condition should not preclude physical or sedentary employment.  The examiner indicated that the Veteran's subjective complaints during the examination appeared to him to be out of proportion to objective exam findings.  The examiner explained that the Veteran walked with an exaggerated limp upon examination today and stated that he was unable to straighten his leg.  However, upon examination the Veteran had 5 out of 5 strength bilaterally and was able to extend his left knee to zero degrees, there was no left knee swelling or deformity, and the patella tracked well.  Measurement of the Veteran's thigh muscles bilaterally revealed symmetry with no atrophy, and the Veteran's left knee x-rays taken in November 2012 revealed no arthritis.  The examiner noted the Veteran stated he needed a left knee replacement, which the examiner explained is inconsistent with the objective examination findings. 

February 2016 Gainesville VA treatment notes indicated the Veteran reported non-radiating knee pain that worsened with walking and daily activities.  A musculoskeletal examination of the Veteran's left knee revealed tenderness to palpitation of the left knee lateral and medial joint lines, full flexion and extension of the knee, positive patellar grind, no medial or lateral instability, ligamentous laxity, and no other abnormalities. 

The Veteran was afforded an August 2016 VA knee and lower leg conditions examination.  The examiner described the Veteran's medical history as service connected for his left knee condition.  Pain in the left knee was constant and ranged from a three to nine out of ten with increased pain with activity or weight bearing.  Two arthroscopic surgeries were completed on the Veteran's left knee and he used a knee brace in the past but the brace broke six months ago.  The Veteran was seen at the pain clinic earlier this year, but has not completed physical therapy as ordered.  His current treatment included vitamin supplements for pain, heat, and tens units.

The examiner indicated the Veteran currently works part-time at a vitamin company and is able to both stand and sit during the day as he fills the vitamins by machine.  He does around 2000 bottles per day and will work between four to seven hours. 

The Veteran reported that pain in the left knee increased to severe on a daily basis.  The examiner indicated that in regards to additional percent loss of motion during repetitive movement, this examiner is not able to accurately determine additional loss of motion without resorting to mere speculation.  The examiner indicated he was unable to determine any measurable objective evidence to determine additional loss of motion during repetitive movement.  The Veteran reported no flare-ups of the knee and/or lower leg. 

The examiner noted the Veteran's initial range of motion testing was abnormal or outside the normal range with flexion of 0 to 110 degrees out of 0 to 140 and extension 110 to 0 out of 140 to 0.  The examiner also indicated the Veteran's abnormal range of motion itself did not contribute to functional loss.  

The examiner indicated that the Veteran had pain noted on examination and it caused functional loss.  Specifically flexion and extension exhibited pain.  Additionally, there is objective evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue described as diffuse and click on movement.  The examiner also indicated the Veteran was able to perform repetitive use testing with at least three repetitions with no additional functional loss or range of motion after three repetitions.

The examiner indicated the Veteran was not being examined immediately after repetitive use over time, but the examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner further noted that she was unable to say without speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time and explained that in regard to additional percent loss of motion during repetitive movement, the examiner is not able to accurately determine additional loss of motion without reporting to mere speculation and is unable to determine any measurable objective evidence to determine additional loss of motion during repetitive movements.  The examiner noted no flares.  The examiner indicated the Veteran's right knee has normal muscle strength (5 out of 5) on flexion and extension with no reduction in muscle strength and left knee has active movement (4 out of 5) on extension and flexion with there being a reduction in muscle strength.  Additionally, the Veteran has muscle atrophy of the left lower extremity at the left mid-calf muscle area.

The examiner indicated the Veteran did not have ankyloses of the left side.  The Veteran had no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing was performed on the Veteran and revealed no instability.  Significantly, the Veteran's left knee anterior instability (Lachman test), posterior instability (Posterior drawer test), medial instability, and lateral instability tests were all normal.  The examiner indicated the Veteran did not then have nor has he ever had "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndromes or any other tibial and/or fibular impairment.   The examination report included the Veteran's August 2016 left knee x-ray results revealing no significant abnormality with no fracture or dislocation, no joint effusion, no evidence of osteochondral defect, and joint spaces maintained.  The examiner indicated that the Veteran's left knee disability limited him to performing sedentary employment.

Analysis

The Veteran's service-connected left knee residuals disability has been evaluated as 30 percent disabling under Diagnostic Codes 5258-5257.  The Veteran's service-connected left knee degenerative changes disability has been evaluated as 10 percent disabling under Diagnostic Codes 5010-5260.  He seeks a higher evaluation for the entire period on appeal.  The Board notes that from the period March 13, 2012, until May 1, 2012, the Veteran was rated at 100 percent for his left knee disability, and this period will not be evaluated as it was a grant of full benefits.  However, the remaining period on appeal will be addressed.  

As already stated, a 30 percent rating has already been assigned under Diagnostic Code 5257 for severe recurrent subluxation or lateral instability.  A rating higher than 30 percent is not available under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Codes 5260 and 5261 provide the criteria for rating limitation of motion of the knee. 

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion of the leg limited to 60 degrees.  A 10 percent rating is assigned for flexion of the leg limited to 45 degrees.  A 20 percent rating is assigned for flexion of the leg limited to 30 degrees.  And a 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned for extension of the leg limited to 5 degrees.  A 10 percent rating is assigned for extension of the leg limited to 10 degrees.  A 20 percent rating is assigned for extension of the leg limited to 15 degrees.  A 30 percent rating is assigned for extension of the leg limited to 20 degrees.  A 40 percent rating is assigned for extension of the leg limited to 30 degrees.  And a 50 percent rating is assigned for extension of the leg limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

The General Counsel for VA, in a precedent opinions dated July 1, 1997, (VAOPGCPREC 23-97) (and as reiterated in VAOPGCPREC 9-98, August 14, 1998) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion which at least meets the criteria for a 0 percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under Diagnostic Codes 5257 can also be compensated under Diagnostic Code 5003 and vice versa.

Although an increased rating cannot be granted under Diagnostic Code 5257, the Board notes the Veteran is separately evaluated at 10 percent for left knee degenerative changes under Diagnostic Codes 5010-5260.  As noted above, x-rays showed degenerative changes of the left knee and the Veteran has complained of painful motion throughout the appeals period.  Under 38 C.F.R. § 4.59, this warrants the minimal compensable rating for arthritis of the left knee, which is 10 percent.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003; VAOPGCPREC 9-98.  

However, a rating in excess of 10 percent is not warranted under Diagnostic Code 5010-5260.  There is no evidence showing flexion limited to 30 degrees.  At the Veteran's November 2007 VA examination, the Veteran's left knee flexion was 90 out of 140 degrees.  At the Veteran's May 2013 VA knee and lower leg examination, the Veteran's left knee flexion was130 out of 140 degrees with painful motion beginning at 120 out of 140 degrees.  The examiner indicated range of motion does not conform to the normal range of motion identified above but is normal for the Veteran (for reasons other than a knee and/or leg condition) and explained that unless otherwise documented in the report, no objective evidence of pain on range of motion was noted, passive range of motion was unchanged from active range of motion and on repetitive testing, range of motion values were unchanged from baseline values reported, and there was no pain, fatigue, weakness, or incoordination noted.  The Veteran was able to perform repetitive-use testing with three repetitions with flexion of 130 degrees out of 140 degrees.  The examiner indicated the Veteran had no additional limitations on range of motion of the knee and lower leg following repetitive-use testing, but has functional loss, functional impairment or additional limitation of range of motion of the knee and lower leg after repetitive use including less movement than normal and pain on movement.  Muscle strength testing revealed 5 out of 5 flexion.

At the Veteran's August 2016 VA knee and lower leg examination, the Veteran's initial range of motion testing was 0 to 110 degrees out of 0 to 140.  The examiner indicated that flexion exhibited pain, but the Veteran was able to perform repetitive use testing with at least three repetitions with no additional functional loss or range of motion after three repetitions.  The examiner indicated the Veteran was not being examined immediately after repetitive use over time, but the examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  Of note, the examiner indicated the Veteran was currently working part-time at a vitamin company and was able to both stand and sit during the day as he filled the vitamins by machine and worked between four to seven hours. 
In sum, the Veteran's lowest measured range of motion, even when considering the point at which pain began, was 90 degrees of flexion.  This ranges of motion does not meet the criteria for a 20 percent rating under either Diagnostic Code 5260.  As such, the Board finds that a disability rating in excess of 10 percent for degenerative changes based on flexion is not warranted at any time during the appeal period.

The Board finds that a 10 percent rating, but no higher, based on limitation of extension is warranted pursuant to Diagnostic Code 5010-5261.  As noted during the November 2007 VA examination, the Veteran's extension was limited to 5 degrees, which is non-compensable under Diagnostic Code 5261.  As the Veteran has extension limited to 5 degrees and he reports that his range of motion can be painful, after affording him the benefit of reasonable doubt, the Board will grant a separate 10 percent rating, but no higher, based on limitation of extension.  38 C.F.R. § 4.59; VAOPGCPREC 9-98.  However, at no point during the appeal period has limitation of extension been shown to more nearly approximate a limitation to 15 degrees to warrant a 20 percent rating.  38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5261.

There is also no indication that the Veteran experiences any additional functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  Significantly, the Board considered the point at which the Veteran first experienced pain when determining his limitation of motion.  Further, while the VA examiners noted the Veteran's complaints of additional pain with repetitive motion, there was not additional loss of motion or other symptoms, other than those already recognized by the Veteran's currently assigned evaluation.  The Board emphasizes that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, the Board notes that the Veteran denied flare-ups at each of his VA examinations.  An increased rating is simply not warranted under 38 C.F.R. § 4.40 or 4.45.

Additionally, there is no indication that the Veteran's left knee disabilities warrant an increased rating under any other diagnostic code relating to the knees.  There is no medical evidence indicating that the Veteran's left knee disabilities are manifested by ankylosis, impairment of the tibia and fibula, or genu recurvatum.  There were no findings of dislocated or removed cartilage.  As such, an increased rating cannot be assigned under Diagnostic Codes 5256, 5262, 5263, 5258, or 5259.  

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's left knee symptomatology warranted other than the currently assigned disability ratings throughout the appeal period.  The assignment of staged ratings is not warranted.  See Hart, supra.

For all of the foregoing reasons, the Board finds that an evaluation in excess of 30 percent under Diagnostic Code 5257 is not warranted at any time during the appeal period and that a separate evaluation in excess of 10 percent under Diagnostic Codes 5010-5260 is not warranted for the entire period on appeal for the Veteran's left knee disability.  In addition, a 10 percent rating, but no higher, based on limitation of extension is also warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).















	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an evaluation in excess of 30 percent for the Veteran's service-connected residuals of left knee injury with degeneration of medial meniscus (left knee residuals) is denied.

Entitlement to an evaluation in excess of 10 percent for the Veteran's service-connected left knee degenerative changes based on limitation of flexion is denied.

Entitlement to a 10 percent evaluation, but no higher, for the Veteran's service-connected left knee degenerative changes based on limitation of extension is granted.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


